Citation Nr: 1813397	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral leg disability.  

2.  Entitlement to service connection for bilateral genu varus, claimed as a bilateral leg disability.  


REPRESENTATION

Appellant represented by:	Jan Dils, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The claim for service connection for a bilateral leg condition was initially denied in a December 2012 rating decision and the Veteran did not perfect the appeal following a June 1983 statement of the case.  In a December 2006 decision, the RO denied the reopening of the claim, which the Veteran did not appeal.  The Board finds that the benefits claimed and denied in the prior decisions and the current claim are the same as the Veteran has identified the same disability in both claims and described the current claim as a claim to reopen.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the claim adjudicated in 1983 and 2006.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

The Veteran provided testimony during a personal hearing before a Decision Review Officer (DRO) in January 2014.  A transcript has been added to the record.  The Veteran cancelled his request for a hearing before the Board in August 2017.  

The reopened issue of service connection for bilateral genu varus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 1982, service connection for a bilateral leg condition was denied; the Veteran did not perfect that appeal following a June 1983 statement of the case.  

2.  In December 2006, a claim to reopen the issue of service connection for a bilateral leg condition was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

3.  Evidence received more than one year after the December 2006 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a bilateral leg condition.


CONCLUSIONS OF LAW

1.  The December 1982 and December 2006 rating decisions that denied service connection for a bilateral leg condition are final.  38 U.S.C. §§ 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2017).

2.  Evidence received more than one year since the December 2006 decision is new and material and the claim for service connection for a bilateral leg condition is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen: Bilateral Leg Condition

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

The claim for service connection for a bilateral leg condition was initially denied in a December 1982 rating decision and the Veteran did not perfect an appeal of the denial following a June 1983 statement of the claim.  The claim was denied at that time on the basis that the evidence did not demonstrate that the Veteran's bilateral, congenital genu varus was aggravated by or during military service.  In December 2006, the claim to reopen the issue of service connection for a bilateral leg condition was denied, and the Veteran did not submit new and material evidence or a notice of disagreement within one year of the decision.  Therefore, the 1982 and 2006 decisions on service connection for a bilateral leg disability became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.1103; see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).

The evidence now includes a May 2012 opinion from Dr. J.D. which finds that the Veteran's bilateral genu varus was aggravated by and during military service.  This evidence is new and material to the reason for the prior denial, namely whether the Veteran's bilateral, congenital genu varus disability was aggravated during service.  As such, the claim is reopened.


ORDER

New and material evidence having been received; the claim for service connection for bilateral genu varus is reopened.





REMAND

The Board determines that additional development is required before this issue maybe adjudicated.  Specifically, it is undisputed that the Veteran experienced symptoms of pain related to genu varus in service, and all parties concede that it is a disorder that is congenital in nature.  

However, under VA law, there are two types of congenital disorders: congenital defects and congenital diseases.  "Congenital defects" are generally considered static in nature, and are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2017).  By contrast, "congenital diseases" are disorders that, while hereditary, may be capable of improvement or deterioration.  As a result, unlike a "congenital defect," a "congenital disease" may still be subject to service connection if the evidence shows whether it actually worsened in severity during service.  

However, in this case, there is insufficient evidence to determine a) whether genu varus is a "congenital defect" or a "congenital disease; and b) if it is a "congenital disease, whether it worsened in severity during service.  

The Board acknowledges that a 2012 private opinion from Dr. J.D., opining that the Veteran's disorder worsened in severity during service.  However, it is inadequate, because the opinion does not explain how the disorder actually worsened beyond a mere increase in pain.  While a March 2014 VA opinion was obtained to answer this question, it is inadequate because it simply concluded that there was no evidence of aggravation without providing more of an explanation.  As such, the Board finds that a new VA opinion is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the claims file. 


2.  Provide the Veteran with a VA examination with a qualified physician to determine to assess the nature and etiology of the Veteran's bilateral genu varus.  

The claims folder, including this remand and any relevant records contained in the virtual file, must be sent to and reviewed by the examiner.  All indicated testing should be completed.   

The examiner is requested to explain whether the Veteran's bilateral genu varus is a "congenital defect" (static) or "congenital disease" (capable of changing). 

If the examiner finds that the bilateral genu varus is a congenital disease, the examiner must state and explain whether the disability worsened in severity during or as a result of military service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the documented in-service treatment for bilateral leg symptoms, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


